991 So. 2d 956 (2008)
Arthur LAVALLEY, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D08-1422.
District Court of Appeal of Florida, Fifth District.
September 12, 2008.
Wm. J. Sheppard and D. Gray Thomas, of Sheppard, White, Thomas & Kachergus, P.A., Jacksonville, for Petitioner.
Bill McCollum, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. A copy of this opinion will be filed with the lower court and be treated as the notice of appeal from the judgment and *957 sentence in case number 2003-CF-001412 in the Circuit Court in and for Marion County. See Fla. R.App. P. 9.141(c)(5)(D).
GRIFFIN, MONACO and TORPY, JJ., concur.